Title: From John Adams to Joseph Ward, 10 July 1776
From: Adams, John
To: Ward, Joseph


     
      Sir
      Philadelphia July 10th. 1776
     
     Yours of 1 July, came duly to Hand. The Establishment of the War Office as you observe has given me Work enough—more than I have a Relish for, and of a Kind not very suitable to my Taste. But must acquiesce. Should be greatly obliged to any officer of the Army for a Hint of any Improvement in the Plan, and for any assistance in the Execution of it.
     The continual Reports of our Disasters in Canada, have not intimidated the Congress. On the Contrary in the midst of them, more decisive steps have been taken than ever—as you must have seen, or will see before this reaches you. The Romans never, would send or receive an Ambassador to treat of Peace when their Affairs were in an Adverse situation. This generous Temper is imitated by the Americans.
     You hear there is not Candor and Harmony between Some of the Members of this Body. I wish you would mention the Names and Particulars of the Report—the Names I mean of the Members, between it is reported there is not Candor and Harmony. The Report is groundless. There is as much Candor and Harmony between the Members, as generally takes Place in assemblies, and much more than could naturally be expected in such an assembly as this. But there is a Prospect now of greater Harmony than ever. The principal object of dispute is now annihilated, and several Members are left out.
     In making a Return of your Division of the Army, pray give us the Name and Rank of every Officer. We want to make an Army List for Publication.
    